DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
This office action is responsive to the amendment filed on 07/28/2021. As directed by the amendment: claims 1-6, 10, 12, and 15-24 have been amended and claims 7-9, 11, 13-14, and 25-28 have been cancelled. Thus, claims 1-6, 10, 12, and 15-24 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 07/28/2021, with respect to the objection of claims 1-6, 10, 12, and 15-24 have been fully considered and are persuasive.  The objection of claims 1-6, 10, 12, and 15-24 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 07/28/2021, with respect to the rejection of claims 1, 4, and 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 4, and 5 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 07/28/2021, with respect to the rejection of claims 1-6, 10, 12, and 25-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-6, 10, 12, and 25-27 under 35 U.S.C. 103 has been withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 97 in fig. 1 and 104 in fig. 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because fig. 6 has an arrow on the bottom right that does not have a corresponding reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
ln. 21 recites “the bayonet slots” which should be “the first and second bayonet slots”;
ln. 24-25 recites “the bayonet mounting pins” which should be “the first and second bayonet mounting pins”.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
ln. 2 recites “the bayonet slots” which should be “the first and second bayonet slots”;
ln. 7 recites “the bayonet mounting pin of the first male bayonet coupling” which should be “the first bayonet mounting pin of the first male bayonet coupling”;
ln. 8 recites “the bayonet slot of the first female bayonet coupling” which should be “the first bayonet slot of the first female bayonet coupling”;
ln. 9 recites “the bayonet mounting pin of the second male bayonet coupling” which should be “the second bayonet mounting pin of the second male bayonet coupling”;
ln. 10 recites “the bayonet slot of the second female bayonet coupling” which should be “the second bayonet slot of the second female bayonet coupling”;
ln. 11 recites “the bayonet mounting pin of the first male bayonet coupling” which should be “the first bayonet mounting pin of the first male bayonet coupling”;
ln. 12 recites “the bayonet slot of the first female bayonet coupling” which should be “the first bayonet slot of the first female bayonet coupling”;
ln. 13 recites “the bayonet mounting pin of the second male bayonet coupling” which should be “the second bayonet mounting pin of the second male bayonet coupling”;
ln. 14 recites “the bayonet slot of the second female bayonet coupling” which should be “the second bayonet slot of the second female bayonet coupling”.

Claim 17 is objected to because of the following informalities:  ln. 1-2 recites “the bayonet mounting min of the outer support tube” which should be “the at least one bayonet mounting min of the outer support tube”.  Appropriate correction is required.
Allowable Subject Matter
Claims 15, 16 and 19-24 are allowed.
Claims 1-6, 10, 12, 17 and 18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
See reasons for allowance for claim 1 in the non-final rejection mailed 05/01/2020 and for claim 15 in the final rejection mailed 01/28/2021.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections and claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771